Henry, J.
This is a suit by which plaintiff seeks contribution from defendant, his co-security in an official bond executed by E. W. Clark, to the board of education of the city of Rolla school corporation, of which he was appointed treasurer in 1873, and continued as such until 1876. The penalty of the bond was $5,000, which plaintiff has paid, Clark being a defaulter in a sum greater than said penalty. Appellant contends that Clark was elected treasurer for one year only, and that the defalcation which occurred in the first year of his service, being less than $1,000, the securities are only liable for that amount.' Eor respondent, it is insisted, that the term of office under the statute was three years; but whether one or three years, he was, by the statute, to hold until his successor should be elected and qualified, and there having been no election within the three years, and Clark continuing to act as treasurer of the board, his securities are liable for his defalcation while he was in office. See Savings Bank of Hannibal v. Hunt, ante, p. 597. Appellant’s counsel, in his brief, insists upon no other error, and the judgment is affirmed.
All concur..